U.S. DISTRICT COURT

| |
| NORTHERN DISTRICT OF TEXAS |

IN THE UNITED STATES DISTRICT COURT} ___FILED |
FOR THE NORTHERN DISTRICT OF TEXAS |
AMARILLO DIVISION DEC - 9 2019

 

UNITED STATES OF AMERICA

| By
\ Deputy

  

| CLERK, U.S. DISTRICT COURK-
Plaintiff, a |

Vv. Criminal Action No. 2:19-CR-00037-Z-BR

RAFAEL JIMENEZ VASQUEZ (2)

0G? 00D COD COR 6On COD 60D 460 400

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 22, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Rafael Jimenez Vasquez filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Rafael Jimenez Vasquez
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Rafael Jimenez Vasquez;
and ADJUDGES Defendant Rafael Jimenez Vasquez guilty of Count One of the Superseding Information
in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, December 9, 2019.

PMaf emi ~~

MATTHEW J. KACSMARY :,
ITED STATES DISTRICT JUDGE
